—Order, Supreme Court, New York County (Carol H. Arber, J.), entered on or about October 28, 1992, which granted plaintiff’s motion to increase the ad damnum clause on condition that he serve an amended complaint within 30 days, unanimously affirmed, with costs.
The IAS Court did not abuse its discretion in granting plaintiff’s motion to amend his ad damnum clause, there being no showing of prejudice. Plaintiff’s actual damages may also include the cost of the bankruptcy petition. Concur — Murphy, P. J, Carro, Asch and Kupferman, JJ.